701 S.E.2d 253 (2010)
STATE of North Carolina
v.
Anthony PATTERSON, Jr.
No. 306P10.
Supreme Court of North Carolina.
August 26, 2010.
Anthony Jr. Patterson, pro se.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of July 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Durham County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 26th of August 2010."